Citation Nr: 0920162	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, in which the RO denied the Veteran's claim of 
service connection for hearing loss.  

In June 2005, the Board remanded the matter to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include obtaining a new VA opinion 
concerning the etiology of the Veteran's hearing loss.  In a 
May 2007 Supplemental Statement of the Case (SSOC), the RO 
continued its previous denial of the Veteran's claim and 
returned the matter to the Board for further appellate 
consideration.  In November 2007, the Board issued a decision 
denying the Veteran's claim.  

In December 2007, the Veteran appealed the Board's November 
2007 decision to the United States Court of Appeals for 
Veterans Claims (Court).  The Court issued an Order in 
January 2009, granting a Joint Motion for Remand, vacating 
the Board decision, and remanding the matter to the Board.  

The appeal is presently before the Board for action 
consistent with the instructions contained in the Joint 
Motion. 

During the course of the appeal, the RO also denied the 
Veteran's claim of service connection for tinnitus.  The 
Veteran did not file an appeal with respect to that issue, 
and it is not presently before the Board.  See 38 C.F.R. 
§ 20.200, 20.302.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court's January 2009 Order remanded the Veteran's claim 
of service connection for hearing loss to the Board for 
action in compliance with the instructions in the Joint 
Motion for Remand.  

According to the Joint Motion, further remand was necessary 
because the Board did not fully comply with an earlier, June 
2005, Board remand.  That remand instructed the RO to forward 
the claims file to a medical doctor (M.D.) specializing in 
ear disorders for an opinion as to whether the Veteran's 
current hearing loss disability is related to his active 
service.  Upon remand, an audiologist, who held a Ph.D., 
performed the VA examination.  Since the audiologist was not 
a medical doctor, the parties, in their Joint Motion, agreed 
that the Board's November 2007 decision must be vacated and 
remanded for action consistent with the June 2005 Board 
remand instructions.      

The Court has held that a remand by the Board confers on a 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Where the Board's (or the Court's) remand 
orders are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Therefore, the present matter must 
be remanded to ensure that the Board's June 2005 remand 
instructions are completed.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter  
advising him of the information and 
evidence necessary to substantiate the 
remanded claim, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who treated him for 
hearing loss.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  The RO should also 
obtain all of the Veteran's VA treatment 
records since February 2004.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified records 
must be documented in the claims file and, 
if any records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of any unsuccessful efforts in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  After completing the above-requested 
development and any further development 
warranted by the record, the RO should 
schedule the Veteran for a VA examination 
to determine the nature and likely 
etiology of the hearing loss.  

The claims file should first be forwarded 
to an appropriate examiner for an 
audiological evaluation.  All necessary 
tests and studies, to include audiometry 
and speech discrimination testing for each 
ear, should be performed.  The examiner 
must report in detail all audiometry test 
results and should specifically indicate 
whether the Veteran currently has hearing 
loss, in each ear, to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  

Following the audiological evaluation, the 
claims file must be forwarded to a 
physician (medical doctor) specializing in 
ear disorders.  After reviewing the entire 
relevant in-service and post-service 
medical history and the Veteran's 
assertions, the physician should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the Veteran's 
hearing loss disability had its clinical 
onset during his active service, or is 
otherwise etiologically related to the 
Veteran's active service, to include as 
the result of noise exposure or other 
acoustic trauma.  The physician should 
request any further evaluation(s) or 
testing necessary to render the requested 
opinion.  

The physician, in a printed (typewritten) 
report, should set forth all examination 
findings, along with a complete rationale 
for all opinions and conclusions reached.  
Specific references to the Veteran's 
claims file, including the in-service and 
post-service medical records, and the 
Veteran's lay assertions should be 
provided.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, he or she should indicate the 
rationale for such a conclusion.  

4.  If the Veteran fails to report to the 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of the notice(s) of the date and 
time of the examination(s) sent to the 
Veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should readjudicate the 
claim of service connection for hearing 
loss in light of all pertinent evidence 
and legal authority and addressing all 
relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran and 
his representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




